Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 1 of 16 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 MICHAEL A. BERNSTEIN IRA, Individually )
 and On Behalf of All Others Similarly  )
 Situated,                              )
                                        )             Case No.
                      Plaintiff,        )
                                        )             JURY TRIAL DEMANDED
        v.                              )
                                        )             CLASS ACTION
 PROGENICS PHARMACEUTICALS, INC., )
 KAREN JEAN FERRANTE, BRADLEY L.        )
 CAMPBELL, ERIC J. ENDE, DAVID W.       )
 MIMS, ANN L. MACDOUGALL, GÉRARD )
 BER, HEINZ MÄUSLI, LANTHEUS            )
 HOLDINGS, INC., and PLATO MERGER
 SUB, INC.

                        Defendants.

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff Michael A. Bernstein IRA (“Plaintiff” or the “IRA”), by its undersigned attorneys,

for this complaint against defendants, alleges upon personal knowledge with respect to itself, and

upon information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on October 2, 2019 (the

“Proposed Transaction”), pursuant to which Progenics Pharmaceuticals, Inc. (“Progenics” or the

“Company”) will be acquired by Lantheus Holdings, Inc. (“Parent”) and Plato Merger Sub, Inc.

(“Merger Sub,” and together with Parent, “Lantheus”).

       2.      On October 1, 2019, Progenics’ Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Lantheus. Pursuant to the terms of the Merger Agreement, Progenics’

stockholders will receive 0.2502 shares of Parent common stock for each share of Progenics
                                             12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 2 of 16 PageID: 2



common stock they own (“Merger Consideration”). (collectively, the “Merger Transaction”).

        3.     Pursuant to the terms of the Merger Agreement, Progenics’ stockholders will

receive Progenics shares which reached a high of $5.75 per share. Progenics’ shares had recently

been as low as $3.54 on August 19, 2019. Parent shares on that day closed at $19.43 on October

3, 2019.

        4.     On November 12, 2019, the Board caused the Company to file a Form S-4

Registration Statement (the “Registration Statement”), which also contained Progenics’ and

Lantheus’ Preliminary Joint Proxy/Prospectus, with the United States Securities and Exchange

Commission (“SEC”) in connection with the Proposed Transaction.

        5.     The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, Plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

        6.     This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

        7.     This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        8.     Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District. Plaintiff resides in this

District.

                                                 12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 3 of 16 PageID: 3



                                            PARTIES


        9.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Progenics common stock as set forth in the attached Certification.

        10.    Defendant Progenics is a Delaware corporation and maintains its principal

executive offices at One World Trade Center, 47th Floor, New York, NY 10007. Progenics’

common stock is traded on the NASDAQ Global Select Market under the ticker symbol “PGNX.

Defendant Karen Jean Ferrante is Chairman of the Board of the Company.

        11.    Defendant Bradley L. Campbell is a director of the Company.

        12.    Defendant Eric J. Ende was appointed to the Board on November 8, 2019.

        13.    Defendant David W. Mims was appointed as interim Chief Executive Officer of

Progenics on November 15, 2019 and has been a director of Progenics since November 2019.

        14.    Defendant Karen Jean Ferrante currently Chairman of the Board has been a director

of Progenics since January 2014.

        15. Defendant Ann L. MacDougall was appointed to the Board on November 8, 2019 and

as interim Chair of the Board on November 15, 2019.

        16. Defendant Gérard Ber was appointed to the Board on November 8, 2019.

        17. Defendant Heinz Mäusli was appointed to the Board on November 8, 2019.

        18. The defendants identified in paragraphs 11 through 17 are collectively referred to

herein as the “Individual Defendants”. The Individual Defendants and Defendant Progenics are

collectively referred to herein as the “Defendants”.

        19.    Non-party Peter J. Crowley resigned from the Board effective October 17, 2019.

        20.    Non-party Michael D. Kishbauch resigned from the Board effective October 17,

2019.
                                                12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 4 of 16 PageID: 4




        21.    Non-party David A. Scheinberg was removed from the Board on November 8,

2019.

        22.    Non-party Nicole S. Williams was removed from the Board on November 8, 2019.

        23.    Non-party Mark R. Baker resigned from the Board and from his position as

Progenics’ Chief Executive Officer effective November 8, 2019.

        24.    Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

        25.    Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

        26.    Plaintiff brings this action as a class action on behalf of itself and the other public

stockholders of Progenics (the “Class”). Excluded from the Class are Defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any Defendant.

        27.    This action is properly maintainable as a class action.

        28.    The Class is so numerous that joinder of all members is impracticable. As of the

filing of the Registration Statement, there were approximately 86,421,634 shares of Progenics

common stock outstanding, held by hundreds, if not thousands, of individuals and entities scattered

throughout the country.

        29.    Questions of law and fact are common to the Class, including, among others,

whether Defendants will irreparably harm plaintiff and the other members of the Class if

Defendants’ conduct complained of herein continues.

        30.    Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and Plaintiff has the same interests as the other members of the Class.

Accordingly, Plaintiff is an adequate representative of the Class and will fairly and adequately
                                               12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 5 of 16 PageID: 5



protect the interests of the Class.

        31.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for Defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        32.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        33.     Progenics is an oncology company focused on the development and

commercialization of innovative targeted medicines and artificial intelligence to find, fight, and

follow cancer, including: therapeutic agents designed to treat cancer (AZEDRA®, 1095, and

PSMA TTC); prostate-specific membrane antigen (“PSMA”) targeted imaging agents for prostate

cancer (PyL™ and 1404); and imaging analysis technology (aBSI and PSMA AI).

        34.     The Company has commercial products AZEDRA, for the treatment of patients

with unresectable, locally advanced, or metastatic pheochromocytoma or paraganglioma who

require systemic anticancer therapy, and oral and subcutaneous formulations of RELISTOR®

(methylnaltrexone bromide) for the treatment of opioid-induced constipation, which is partnered

with Bausch Health Companies Inc.

        35.     AZDERA, approved in July 2018, is the first and only United States Food and Drug

Administration (“FDA”) approved product used to treat adult and pediatric patients twelve years

and older for the ultra-orphan indications of pheochromocytoma and paraganglioma.

                                                12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 6 of 16 PageID: 6



       36.    On October 1, 2019, the Board caused the Company to enter into the Merger

Agreement with Lantheus.

       37.    Pursuant to the terms of the Merger Agreement, Progenics stockholders will receive

0.2502 shares of Parent common stock for each share of Progenics common stock they own.

       38.    Following the consummation of the Proposed Transaction, Lantheus stockholders

will own approximately 65% of the outstanding shares of common stock of the combined

company, while Progenics stockholders will own only approximately 35%.

       39.    According to the press release announcing the Proposed Transaction:

       Lantheus Holdings, Inc. (NASDAQ: LNTH) (“Lantheus”), parent company of
       Lantheus Medical Imaging, Inc. (“LMI”), a leader in the development, manufacture
       and commercialization of innovative diagnostic imaging agents and products, and
       Progenics Pharmaceuticals, Inc. (NASDAQ: PGNX) (“Progenics”), an oncology
       company developing innovative medicines and artificial intelligence to find, fight
       and follow cancer, today announced a definitive agreement for Lantheus to acquire
       Progenics in an all-stock transaction. The transaction has been unanimously
       approved by the Boards of Directors of both companies.

       Under the terms of the agreement, Lantheus Holdings will acquire all of the issued
       and outstanding common shares of Progenics stock at a fixed exchange ratio.
       Progenics shareholders will receive 0.2502 shares of Lantheus Holdings stock for
       each share of Progenics stock, representing approximately a 35% aggregate
       ownership stake in the combined company. The exchange ratio implies a 21.5%
       premium to Progenics’ 30-day volume weighted average closing stock price
       (“VWAP”). . . .

       Additional Transaction Details

       The transaction is expected to close in the first quarter of 2020, subject to approval
       by Lantheus and Progenics stockholders, regulatory approvals, and customary
       closing conditions.

       Advisors

       SVB Leerink LLC is acting as financial advisor and White & Case LLP is acting
       as legal counsel to Lantheus. Jefferies LLC is acting as financial advisor to
       Progenics and O’Melveny & Myers LLP is acting as its legal counsel.


The Registration Statement Omits Material Information


                                                12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 7 of 16 PageID: 7



        40.     Defendants filed the Registration Statement with the SEC on or about November

12, 2019 in connection with the Proposed Transaction.

        41.     On October 1, 2019, Progenics’ Board caused the Company to enter into the Merger

Agreement with Lantheus.

        42.     Progenics is well-positioned for financial growth and the Merger Consideration

fails to adequately compensate the Company’s shareholders. It is imperative that Defendants

disclose the material information they have omitted from the S-4, discussed in detail below, so that

the Company’s shareholders can properly assess the fairness of the Merger Consideration for

themselves and make an informed decision concerning whether or not to vote in favor of the

Proposed Transaction.

        43.     In addition, the Progenics’ Board agreed to the Merger in large part to protect

their financial positions out of fear of being replaced by a new slate of directors proposed by

Velan Capital, L.P.

        44.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading.

        45.     First, the Registration Statement omits material information regarding the

Company’s and Lantheus’ financial projections.

        46.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose, for each set of projections: (i) all line items used to calculate (a) gross profit, (b)

EBIT, (c) free cash flow, and (d) unlevered free cash flow; (ii) the adjustments to total adjusted

net revenue; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

        47.     With respect to Lantheus’ financial projections, the Registration Statement fails to

disclose, for each set of projections: (i) all line items used to calculate (a) gross profit, (b) EBIT,


                                                   12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 8 of 16 PageID: 8



(c) free cash flow, (d) adjusted EBITDA, and (e) unlevered free cash flow; and (ii) a reconciliation

of all non-GAAP to GAAP metrics.

       48.     With respect to the combined company’s financial projections, the Registration

Statement fails to disclose: (i) all line items used to calculate adjusted EBITDA; and (ii) a

reconciliation of all non-GAAP to GAAP metrics.

       49.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company and allows

stockholders to better understand the financial analyses performed by the Company’s financial

advisor in support of its fairness opinion.

       50.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor, Jefferies LLC (“Jefferies”) in connection

with the Proposed Transaction.

       51.     With respect to Jefferies’ Discounted Cash Flow Analysis (“DCF”) of Progenics,

the Registration Statement fails to disclose: (i) the standalone unlevered, after-tax free cash flows

that Progenics was forecasted to generate during the calendar years ending December 31, 2020

through December 31, 2033 and all underlying line items; (ii) the terminal values of Progenics;

(iii) the individual inputs and assumptions underlying the discount rate range of 11.5% to 12.5%

and the range of perpetuity growth rates of (10.0%) to 0.0%; (iv) Progenics’ net cash; and (v) the

number of fully diluted shares of Progenics common stock.

       52.      With respect to Jefferies’ Discounted Cash Flow Analysis (“DCF”) of Lantheus,

the Registration Statement fails to disclose: (i) the standalone unlevered, after-tax free cash flows

that Lantheus Holdings was forecasted to generate during the calendar years ending December 31,

2020 through December 31, 2024 and all underlying line items; (ii) the terminal values of

Lantheus; (iii) the individual inputs and assumptions underlying the discount rate range of 7.8%


                                                 12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 9 of 16 PageID: 9



to 8.8% and the range of perpetuity growth rates of 3.5% to 4.5%; (iv) Lantheus’ net debt; and (v)

the number of fully diluted shares of Lantheus common stock.

        53.     The valuation methodologies utilized by Jefferies, including the utilization of

certain of the non-GAAP financial projections described above by Jefferies, in connection with its

valuation analyses is misleading in violation of Regulation 14a-9. The opacity concerning the

Company’s internal projections renders the valuation analyses described below materially

incomplete and misleading, particularly as companies formulate non-GAAP metrics differently.

Once an S-4 discloses internal projections relied upon by the Board, those projections must be

complete and accurate.

        54.     With respect to Jefferies’ Progenics Selected Companies Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the companies observed by

Jefferies in the analysis.

        55.     With respect to Jefferies’ Lantheus Selected Companies Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the companies observed by

Jefferies in the analysis.

        56.     With respect to Jefferies’ analyses of premiums paid, the Registration Statement

fails to disclose: (i) the transactions observed by Jefferies in the analyses; and (ii) the premiums

paid in the transactions.

        57.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        58.     In addition, to the above omissions and misrepresentations, the Registration

Statement fails to disclose other material information crucial to investors seeking to making an

informed decision on whether to vote in favor or against the Proposed Transaction.

                                                12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 10 of 16 PageID: 10



       59.     The Registration Statement makes certain estimates of the fair value of the share

consideration Progenics’ shareholders would receive based on a 10% fluctuation in the share price

of Lantheus, but does not detail other ranges based on greater fluctuation in the share price of

Lantheus, nor does the Registration Statement explain why the assumption of 10% fluctuation was

used. In fact, Lantheus shares dropped approximately 20% just on the news of the Proposed

transaction on October 2, 2019 -- falling from a close of $24.03 per share on October 1 to a close

$19.03 per share on October 2, 2019.

       60.     Under the heading “Risks Relating to the Merger” the Registration Statement states:

                     The market price of shares of Lantheus Holdings common stock has
                     fluctuated since the date of the announcement of the merger agreement
                     and may continue to change through the date of each of the Lantheus
                     Holdings and the Progenics special meetings and the date the merger
                     is completed. For example, based on the range of closing prices of
                     Lantheus Holdings common stock during the period from October 1,
                     2019, the last full trading day before the public announcement of the
                     merger, through November 8, 2019, the latest practicable trading date
                     before the date of this joint proxy statement/prospectus, the exchange
                     ratio resulted in an implied value of the merger consideration ranging
                     from a high of approximately $5.38 to a low of approximately $4.63
                     for each share of Progenics common stock. The actual market value of
                     the Lantheus Holdings common stock received by holders of
                     Progenics common stock may result in an implied value of the merger
                     consideration outside this range.


       61.     The above statement omits setting forth a broader time range for trading in Lantheus

shares and thus fails to present Progenics’ shareholders with a more complete view showing

broader historical ranges for Lantheus share prices necessary for them to make a more informed

decision regarding the Proposed Transaction. Clearly a more robust and broader range of both

fluctuation in Progenics’ share price over a longer time period is required to be disclosed as the

value of Progenics’ shares have fallen in tandem with a significant drop in the share price of Parent

prior to and after announcement of the Merger Transaction. Although the Merger consideration is

largely based on a formula reached on June 21, 2019 when Lantheus’ Holdings shares were trading

                                                 12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 11 of 16 PageID: 11



at a higher level, (although this ratio was minimally enhanced from that date to present going from

an exchange ratio of 0.2477 to 0.2502) the same value present on June 21 is no longer available

for Progenics’ shareholders, Parent’s shares went from a close of $27.85 per share on June 21,

2019 to a share price close of $20.51 on December 5, 2019. Hence, further and broader disclosure

is required.

        62.    The Registration Statement under the heading “Background of the Merger and

Certain Other Developments” discusses an interest and discussions by “Party A” in acquiring

certain assets of Progenics and the fact that Jeffries contacted Party A in connection with the

possibility of Party A acquiring certain assets of Progenics as well as a subsequent statement that

Party A “was not interested in pursuing discussions with Progenics regarding such an acquisition”

(S-4. at page 88). However, the Registration Statement omitted to disclose whether there had been

any discussions between Progenics and Party A or between Jeffries and Party A of an acquisition

of Progenics as a whole.

       63. Further the Registration Statement contains glaring omissions regarding Velan

Capital LP (“Velan”), one of the largest holders of Progenics shares who engaged in a fight for

control of the Board. Although nominees of Velan acquired control of the Board on or about

November 8, 2019 prior to the date of filing of the S-4, there is a complete absence of any

discussion of a relationship between Velan and acquiror Lantheus, if any. Individual Defendants

Eric J. Ende David W. Mims Ann L. MacDougall, Gérard Ber and Heinz Mäusli were nominees

of Velan. (the “Nominees”)

        64.    Moreover, the Registration Statement under the heading “Background of the

Merger and Certain Other Developments” disclosed that:

                    Representatives of White & Case then reviewed with the Lantheus
                    Holdings Board disclosure that had been provided by SVB Leerink
                    before the meeting concerning its material relationships and
                    engagements with the Velan Group. The Lantheus Holdings Board
                                                12
    Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 12 of 16 PageID: 12



                              determined that such relationships or engagements would not
                              interfere with the SVB Leerink’s abilities to provide financial
                              advisory services to Lantheus Holdings.


              65.      Although this disclosure indicates that Lantheus’ financial advisor SVB Leerink

     had a prior relationship with Velan and that on April 5, 2019 “representatives of SVB Leerink

     advised Lantheus Holdings of SVB Leerink’s historical and ongoing relationship with

     Mr. Venkataraman [Velan’s Managing Partner] and his affiliated businesses”, the nature of this

     relationship and any facts or detail whatsoever regarding this relationship were not set forth in the

     S-4 which constitutes a material omission since Velan at the time of the filing of the Registration

     Statement effectively controlled the Board. In addition, the Registration Statement does not

     explain when, or if, Progenics was informed of this relationship.

              66.      There is no mention in the Registration Statement including in “Background of the

     Merger and Certain Other Developments” of discussions which took place between SVP Leerink

     and Velan regarding the Merger Transaction which occurred prior to public disclosure of the

     Merger on October 2, 2019. The fact that these discussions occurred was reported in an October

     23, 2019 letter of Progenics to its shareholders” 1 This omission constitutes a material

     misstatement.

              67.      The Registration Statement fails to describe how Velan learned of the impending

     Merger Transaction before it was publicly announced and whether such knowledge impacted

     Velan’s significant trading in Progenics shares prior to the time the Merger Transaction was

     announced or whether the Velan’s Nominees who currently sit on Progenics’ Board had prior and

     improper knowledge of the Merger Transaction and whether they had such knowledge while Velan

     traded in shares of Progencis. There is a material omission in the Registration Statement which


1
    See a copy of a press release containing the October 23 letter online at
https://www.biospace.com/article/releases/progenics-highlights-additional-serious-concerns-about-velan-
capital-l-p-/
                                                               12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 13 of 16 PageID: 13



fails to fully inform investors that Velan had been opposed to the Merger Transaction and had

communicated such to Lantheus’ financial advisor SVP Leerink on or about August 14, 2019,

according to the October 23, 2109 Progenics’ letter to shareholders.

       68.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger and Certain Other Developments; (ii) Progenics’ Reasons

for the Merger; Recommendation of the Progenics Board of Directors that Progenics Stockholders

Adopt the Merger Agreement; (iii) Opinion of Progenics’ Financial Advisor; and (iv) Certain

Unaudited Prospective Financial Information.

       69.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Progenics

       70.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       71.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Progenics is liable as

the issuer of these statements.

       72.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       73.     The Individual Defendants were at least negligent in filing the Registration

                                                 12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 14 of 16 PageID: 14



Statement with these materially false and misleading statements.

       74.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       75.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       76.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       77.     Because of the false and misleading statements in the Registration Statement,

Plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                       Against the Individual Defendants and Lantheus

       78.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       79.     The Individual Defendants and Lantheus acted as controlling persons of Progenics

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Progenics and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       80.     Each of the Individual Defendants and Lantheus was provided with or had

unlimited access to copies of the Registration Statement alleged by Plaintiff to be misleading prior

                                                 12
Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 15 of 16 PageID: 15



to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       81.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       82.     Lantheus also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       83.     By virtue of the foregoing, the Individual Defendants and Lantheus violated Section

20(a) of the 1934 Act.

       84.     As set forth above, the Individual Defendants and Lantheus had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these Defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, Plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and


                                                  12
 Case 2:19-cv-21200-BRM-JAD Document 1 Filed 12/09/19 Page 16 of 16 PageID: 16



 setting it aside or awarding rescissory damages;

        C.      Directing the Individual Defendants to disseminate a Registration Statement that

 does not contain any untrue statements of material fact and that states all material facts required in

 it or necessary to make the statements contained therein not misleading;

        D.      Declaring that Defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

 well as Rule 14a-9 promulgated thereunder;

        E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 Plaintiff’s attorneys’ and experts’ fees; and

        F.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: December 09, 2019

                                                        Respectfully submitted,



                                                        By:_______________
                                                        Howard T. Longman
                                                        STULL, STULL & BRODY
                                                        354 Eisenhower Parkway, Suite 1800
                                                        Livingston, New Jersey 07039
                                                        Tel: 973 994 2315
                                                         Fax:973 994 2319
                                                         Email: hlongman@ssbny.com

                                                        Melissa R. Emert (pro hac vice forthcoming)
                                                        STULL, STULL & BRODY
                                                        6 East 45th Street
                                                        New York, NY 10017
                                                        Tel: 954-341-5561
                                                        Fax: 954-341-5531
                                                        Email: memert@ssbny.com


                                                        Attorneys for Plaintiff




                                                   12
